    Case: 1:16-cv-09788 Document #: 417 Filed: 08/02/19 Page 1 of 3 PageID #:7985




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

MAUI JIM, INC., an Illinois Corporation         )
                                                )     Case No. 1:16-cv-09788
                 Plaintiff,                     )
                                                )     District Judge Marvin E. Aspen
         v.                                     )     Magistrate Judge Jeffrey T. Gilbert
                                                )
SMARTBUY GURU ENTERPRISES, a                    )
Cayman Island Company, MOTION                   )     DEFENDANTS’ MOTION TO EXCLUDE
GLOBAL LTD., a Hong Kong Company,               )     SURVEY AND TESTIMONY OF BRIAN M.
SMARTBUYGLASSES SOCIETÁ A                       )     SOWERS
RESPONSABILITÁ       LIMITATA,  an              )
Italian Company, SMARTBUYGLASSES                )
OPTICAL LIMITED, a Hong Kong                    )
company,                                        )
                                                )
                 Defendants.                    )

         Defendants SmartBuy Guru Enterprises, Motion Global Ltd., SmartBuyGlasses Societá a

Responsabilitá       Limitata,     and     SmartBuyGlasses         Optical     Limited      (collectively

“SmartBuyGlasses”) hereby move (the “Motion”) pursuant to Rules 702 and 403 of the Federal

Rules of Evidence, to exclude the survey and testimony of Brian M. Sowers, Plaintiff Maui Jim,

Inc.’s purported expert. In support of the Motion, SmartBuyGlasses submits the accompanying

Memorandum in Support of its Motion to Exclude Survey and Testimony of Brian M. Sowers,

filed contemporaneously herewith and incorporated herein by reference.

         WHEREFORE, SmartBuyGlasses respectfully requests that this Court:

         A.      grant this Motion in its entirety;

         B.      exclude Mr. Sowers’ survey and any related testimony; and

         C.      award SmartBuyGlasses such other and further relief as is appropriate.




{8248943: }
    Case: 1:16-cv-09788 Document #: 417 Filed: 08/02/19 Page 2 of 3 PageID #:7986




Dated: August 2, 2019                         Respectfully submitted,

                                        SMARTBUY GURU ENTERPRISES, MOTION
                                        GLOBAL    LTD.,  SMARTBUYGLASSES
                                        SOCIETÁ A RESPONSABILITÁ LIMITATA,
                                        SMARTBUYGLASSES OPTICAL LIMITED

                                        By: /s/ Stephen J. Rosenfeld
                                        One of their attorneys

                                        Stephen J. Rosenfeld (Bar No. 6216769)
                                        Jennifer D. Armstrong
                                        Jacob D. Radecki
                                        McDonald Hopkins LLC
                                        300 North LaSalle, Suite 1400
                                        Chicago, IL 60654
                                        Phone: (312) 642-6103
                                        Attorneys for Defendants
                                        E-mail: srosenfeld@mcdonaldhopkins.com
                                            jarmstrong@mcdonaldhopkins.com
                                            jradecki@mcdonaldhopkins.com




{8248943: }                              2
    Case: 1:16-cv-09788 Document #: 417 Filed: 08/02/19 Page 3 of 3 PageID #:7987




                                 CERTIFICATE OF SERVICE

         This is to certify that on August 2, 2019, Stephen J. Rosenfeld, an attorney, caused to be

served a true and correct copy of the foregoing document via electronic mail on all counsel of

record who have consented to electronic service.

                                                     /s/ Stephen J. Rosenfeld




{8248943: }
